Reversed and Remanded and Opinion Filed March 11, 2015




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-14-01035-CV

           EAGLE I, JAMES P. GRAHAM AND ANIMAL HOUSE, Appellants
                                    V.
                           DAVID POTTER, Appellee

                       On Appeal from the 44th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-14-00570

                             MEMORANDUM OPINION
              Before Chief Justice Wright, Justice Lang-Miers, and Justice Stoddart
                                Opinion by Chief Justice Wright
       Before the Court is a February 20, 2015, agreed motion for reversal and remand pursuant

to settlement. In the motion, the parties request that we reverse the summary judgment and

remand this case for dismissal of all claims with prejudice. We grant the motion, reverse the trial

court’s July 3, 2014, final summary judgment, and remand this case for the trial court to dismiss

all claims pursuant to the parties’ agreement. TEX. R. APP. P. 42.1(a)(2)(A).




141035F.P05
                                                   /Carolyn Wright/
                                                   CAROLYN WRIGHT
                                                   CHIEF JUSTICE
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

EAGLE I, JAMES P. GRAHAM AND                        On Appeal from the 44th Judicial District
ANIMAL HOUSE, Appellants                            Court, Dallas County, Texas
                                                    Trial Court Cause No. DC-14-00570.
No. 05-14-01035-CV         V.                       Opinion delivered by Chief Justice Wright.
                                                    Justices Lang-Miers and Stoddart
DAVID POTTER, Appellee                              participating.

        In accordance with this Court’s opinion of this date, the judgment of the trial court is
REVERSED and this cause is REMANDED to the trial court for further proceedings consistent
with this opinion.

         Subject to the agreement of the parties, it is ORDERED that each party bear its own
costs of this appeal.


Judgment entered March 11, 2015.




                                              –2–